Citation Nr: 0502878	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  01-09 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a left knee disability. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected multifocal Langerhans' cell 
histiocytosis with multifocal involvement, status post 
radiation therapy, with right orbital pain, choroidal nevus, 
right eye and bilateral peripheral retinal degeneration. 

3.  Entitlement to a compensable initial disability rating 
for service-connected diabetes insipidus. 

4.  Entitlement to a compensable initial disability rating 
for service-connected erectile dysfunction. 

5.  Entitlement to a compensable initial disability rating 
for service-connected loss of teeth. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to October 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana.  


FINDINGS OF FACT

For the entire period of the claim, the veteran has had 
erectile dysfunction, as a residual of in-service radiation 
treatment to the sacrum for histiocytosis; however, there is 
no evidence to show and no contention that he has penile 
deformity as an additional residual of the in-service 
radiation treatment or histiocytosis.


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for service-connected erectile dysfunction have not been met 
for any period of the claim.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.31, 4.115b, 
Diagnostic Code 7522 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of the veteran's claims, requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  

In the December 2000 rating decision, the October 2001 
Statement of the Case, and the June 2003 and September 2003 
Supplemental Statements of the Case, the RO advised the 
veteran of what must be demonstrated to establish a 
compensable initial disability rating for the veteran's 
service-connected erectile dysfunction.  A May 2003 RO letter 
notified the veteran what must be demonstrated to establish a 
higher initial disability rating, that VA would request any 
information or evidence the veteran wanted VA to obtain, 
including any medical evidence from his doctors about which 
he told VA, and requested the veteran to provide information 
regarding medical treatment; the RO sent a VA Form 21-4142 
(Authorization and Consent to Release Information to VA) and 
a VA Form 21-4138 for this purpose.  Thus, the veteran has 
been advised which portion of evidence is to be provided by 
him and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  In an August 2003 letter, the RO 
requested the veteran to more specifically identify treatment 
records that pertained to his erectile dysfunction.  These 
documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio, 16 Vet. App. at 
183. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  The original RO decision that is the subject of 
this appeal was entered in December 2000, just after 
enactment of VCAA, and the initial rating claim was initiated 
by a May 2001 notice of disagreement with that decision.  A 
Statement of the Case was issued in October 2001, long before 
the RO's May 2003 "VCAA letter" to the veteran was issued.  

VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, the Board finds that the acknowledged defect 
with respect to the timing of the VCAA notice requirement was 
harmless, non-prejudicial error.  While the notice provided 
to the appellant in May 2003 was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Supplemental Statement of the 
Case was provided to the appellant.  In January 2004, upon 
certification of the case to the Board, he was again advised 
that he still had additional time to submit additional 
information and evidence.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108- 183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the precise language of the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his  claim for the assignment of an initial 
compensable rating for erectile dysfunction.  In the May 2003 
letter, the RO asked the veteran to inform the RO about any 
additional information or evidence that he wanted the RO to 
obtain, and was advised that he could alternatively submit 
any evidence himself.  He was advised of the types of 
evidence and information that were relevant to his claim.  In 
the Board's view, these larger requests logically encompassed 
a request that he submit any relevant evidence or information 
in his possession.  Thus, each of the four content 
requirements of a VCAA notice has been fully satisfied; any 
error in not providing a single notice to the appellant 
encompassing explicitly letter-perfect notice of all content 
requirements is non-prejudicial, harmless error.  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim.  VA has 
obtained all service medical records and all indicated post-
service medical records.   

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim for the assignment of 
an initial compensable rating for his erectile dysfunction, 
the veteran was afforded a VA compensation examination in 
October 2000.  In addition, VA outpatient treatment records 
reflect other relevant testing and clinical findings.  
Accordingly, the Board finds that no further notice to the 
veteran or assistance in acquiring additional evidence is 
required by the new statute and regulations.  

Further, the determinative facts as to the issue of 
entitlement to a compensable schedular rating for erectile 
dysfunction are not in dispute - the veteran has erectile 
dysfunction but no penile deformity.  Under these 
uncontroverted facts, only a noncompensable schedular rating 
may be awarded (as reflected in the analysis section of this 
decision, below).  No further notice or development will 
substantiate the claim, and any defect as to notice and 
development is harmless, non-prejudicial error.  The Board 
parenthetically notes that the veteran is in receipt of 
special monthly compensation for loss of use of a creative 
organ under the provisions of 38 U.S.C.A. § 1114(k) (West 
2002); 38 C.F.R. § 3.350(a) (2004).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to the claim decided herein.  Thus, no additional assistance 
or notification to the appellant is required based on the 
facts of the instant case; there has been no prejudice to the 
appellant that would warrant a remand; and the veteran's 
procedural rights have not been abridged.  Bernard, supra.

Law and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Where, as in this case, an award of service connection for a 
disability has been granted and the assignment of an initial 
rating for that disability is disputed, separate ratings can 
be assigned for separate periods of time based on the facts 
found.  In other words, the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by  analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003). 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2003).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

The determinative facts of the claim for a compensable 
initial rating for erectile dysfunction are not in dispute.  
As part of in-service treatment for multifocal cell 
histiocytosis, the veteran received radiation treatment to 
the sacrum, which impaired his erectile functioning.  In June 
2003 correspondence, he indicated that the condition had 
become worse and that he is now entirely dependent on 
medication to achieve erectile functioning.  There is nothing 
in the medical evidence of record to bring the veteran's 
contentions or description of his condition into question.  

As noted above, the veteran is currently in receipt of 
special monthly compensation for loss of use of a creative 
organ based upon erectile dysfunction.  See 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a).  He seeks an additional 
compensable rating for erectile dysfunction under the rating 
schedule found in 38 C.F.R. § Part 4.  The disability in 
question is rated by analogy (38 C.F.R. § 4.20) under 38 
C.F.R. § 4.155(b), Diagnostic Code 7522.  Under that code, a 
20 percent rating is warranted where there is deformity of 
the penis with loss of erectile power.  While the veteran's 
loss of erectile power is not in dispute, there is no medical 
evidence of any deformity of the penis and it is not 
contended otherwise.  Thus, a compensable rating under Code 
7522 is not warranted.  

The Board acknowledges that a penile deformity may not be 
closely analogous to erectile dysfunction.  However, 
Diagnostic Code 7522 is the only rating code to include the 
criterion of loss of erectile power.  There is no other 
diagnostic code even remotely analogous.  As the veteran only 
has loss of erectile power, with no penile deformity, the 
minimum (and only) compensable rating of 20 percent under 
Diagnostic Code 7522 is not warranted.  See 38 C.F.R. §§ 4.7, 
4.31.

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  Extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in 
which there is an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  Such factors for an extraschedular rating 
are not present in the instant case.

As the preponderance of the evidence is against the claim for 
the assignment of an initial or staged compensable rating for 
erectile dysfunction, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial compensable rating for service-connected erectile 
dysfunction is denied. 


REMAND

The December 2000 rating decision on appeal granted service 
connection for status post radiation treatment of the left 
knee and assigned an initial disability rating of 10 percent; 
granted service connection for impaired vision due to 
Langerhans' cell histiocytosis and assigned an initial 
disability rating of 10 percent; granted service connection 
for diabetes insipidus and assigned an initial noncompensable 
disability rating; and granted service connection for loss of 
teeth and assigned an initial noncompensable disability 
rating.  

In correspondence dated in June 2003, the veteran contends 
that his service-connected left knee disability, impaired 
vision, diabetes insipidus, and dental condition have 
worsened since the time of last VA examinations October 2000, 
examinations which as of today were conducted over four years 
ago.  Also, the VA examinations conducted in October 2000 
were primarily for the purpose of adjudicating claims for 
service connection rather than assigning disability ratings, 
and as such, focused more on the etiology than the severity 
of the now-service-connected conditions.

With respect to the knee, the Board further refers the RO to 
newly issued VAOPGCPREC 9-2004, allowing for separate ratings 
for limitation of flexion and extension of the leg under 
Diagnostic Codes 5260 and 5261.

With respect to diabetes insipidus, the Board notes that the 
disability picture is unclear and incomplete.  The veteran 
asserts he has continued polyuria notwithstanding his 
medication.  A February 2002 VA treatment notation of past 
medical history indicates that the veteran is constantly 
thirsty and continues to have polyuria notwithstanding his 
medication.  A February 2003 report indicates that the 
veteran underwent a glucose tolerance test, but the reason 
for this and the significance of the results are not clear 
from the record.  A March 2003 VA endocrinology consult for 
evaluation of pituitary function indicates that the veteran 
had no polyuria or dysuria.  An MRI of the pituitary was to 
be conducted in the near future, though the results of this 
test do not appear to be associated with the claims file.  

With respect to the veteran's teeth, the veteran alleges 
worsening over time and the threatened loss of additional 
teeth.  Apparently consistent with these contentions, VA bone 
imaging conducted in December 2001 included increased uptake 
about the mandibular and maxillary wisdom teeth, likely due 
to dental disease.  Whether the veteran's current dental 
condition is worsening and the extent to which any such 
worsening is or is not service-connected is not ascertainable 
from the evidence currently associated with the claims file.

With respect to the veteran's vision, during VA treatment for 
diabetes in February 2003, the veteran was noted upon review 
of systems to have blurred vision of the right eye.  An 
examination is needed to ascertain the severity of the 
veteran's service-connected impaired vision.

Accordingly, for each of the four above-discussed service-
connected disabilities, a VA compensation examination is 
required to ascertain the current level of severity of the 
conditions.  38 U.S.C.A. § 5103A(d).

Additionally, the RO should ensure continued compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)), to include 
informing the veteran that he should submit any evidence in 
his possession pertaining to his claims.  See 38 C.F.R. 
§ 3.159(b). 

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims for higher initial 
ratings for his service-connected left 
knee disability, multifocal Langerhans' 
cell histiocytosis with multifocal 
involvement, status post radiation 
therapy, with right orbital pain, 
choroidal nevus, right eye and bilateral 
peripheral retinal degeneration; diabetes 
insipidus, and loss of teeth, of the 
impact of the notification requirements 
on the claims.  The veteran should 
further be requested to submit all 
evidence in his possession that pertains 
to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

This should include obtaining all records 
of VA treatment for the conditions at 
issue, to include the results of an MRI of 
the veteran's pituitary gland, which was 
to be scheduled according to records of VA 
endocrinology treatment in February 2003.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility or facilities for the 
veteran to be afforded VA examinations 
with appropriate specialists for the 
purpose of determining the current 
severity of his service-connected left 
knee disability, multifocal Langerhans' 
cell histiocytosis with multifocal 
involvement, status post radiation 
therapy, with right orbital pain, 
choroidal nevus, right eye and bilateral 
peripheral retinal degeneration; diabetes 
insipidus, and loss of teeth.
 
For each examination, the RO should send 
the claims file to the examiner for 
review, and the clinician should indicate 
that the claims file was reviewed.  
Further, all necessary tests and studies 
should be conducted, unless the veteran 
does not consent to such tests or studies 
or such tests or studies are not medically 
advisable.  (For example, the Board notes 
that X-rays have not been conducted at 
times because of concern that the veteran 
has already undergone a high number of X-
ray examinations during treatment.)

With respect to the left knee, the 
examiner should perform full range of 
motion studies of the left knee and 
comment on the functional limitations of 
the service-connected left knee 
disability caused by pain, flare-ups of 
pain, weakness, fatigability, and 
incoordination.  Any additional 
functional limitation should be expressed 
as limitation of motion of the left knee.  
Specifically, after determining the range 
of motion of the left knee, the examiner 
should opine whether it is at least as 
likely as not that there is any 
additional functional loss (i.e., 
additional loss of motion) due to pain or 
flare-ups of pain supported by adequate 
objective findings, or weakness on 
movement, excess fatigability, or 
incoordination. 

With respect to the veteran's service-
connected diabetes insipidus, the 
examiner should include findings as to 
whether the veteran has excessive thirst 
and polyuria due to diabetes insipidus 
and explain the significance of an 
insulin tolerance test and an MRI of the 
pituitary gland as discussed in VA 
records of treatment dated in February 
and March 2003.  The examiner should 
further indicate whether any pertinent 
findings represent a worsening of the 
veteran's service-connected diabetes 
insipidus or other residuals of his 
histiocytosis or residuals of his 
treatment for his histiocytosis, and 
whether the veteran has experienced any 
episodes of dehydration as a result of 
his service-connected diabetes insipidus.

With respect to the veteran's dental 
condition, the examiner should conduct a 
thorough dental examination for 
disability rating purposes, and 
addressing all pertinent rating criteria.

With respect to the veteran's multifocal 
Langerhans' cell histiocytosis with 
multifocal involvement, status post 
radiation therapy, with right orbital 
pain, choroidal nevus, right eye and 
bilateral peripheral retinal 
degeneration, the veteran must be 
afforded an  ophthalmologic examination, 
as well as any other specialty 
examinations that are indicated.  The 
evaluation(s) should include all required 
tests and studies.  

3.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claims.

4.  The RO should readjudicate the issues 
on appeal with consideration of all of 
the evidence added to the record since 
the Supplemental Statement of the Case 
(SSOC) issued in September 2003.  

Readjudication of the claim for a higher 
initial rating for a left knee disability 
should include consideration of 
VAOPGRPREC 9-2004.
 
5.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the September 
2003 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


